Citation Nr: 0320619	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  93-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation greater than 30 
percent to include a 100 percent evaluation prior to August 
10, 1998 for service-connected generalized anxiety disorder 
with features of post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, pastor and Dr. Jose Arturo Juarve-Oritz






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The RO which denied a claim for an increased 
disability rating for a service-connected psychiatric 
disorder, rated as 30 percent disabling.

In January 1998 the Board denied entitlement to an evaluation 
in excess of 30 percent for generalized anxiety disorder with 
PTSD features.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (CAVC).

In a November 1998 order, the CAVC granted a Joint Motion for 
Remand submitted by the parties.  The Board's January 1998 
decision was vacated for lack of adequate reasons or bases in 
denying entitlement to a disability evaluation greater than 
30 percent for service-connected generalized anxiety disorder 
with features of PTSD.

In February 2000 the Board remanded this case to the RO for 
additional development consistent with the directives of the 
CAVC order.  

During the development of this appeal, the RO in February 
2001 granted a 100 percent evaluation for service-connected 
generalized anxiety disorder with features of PTSD effective 
August 10, 1998, the date the veteran was noted to have filed 
a claim for Social Security Administration (SSA) disability 
benefits.  
A favorable July 1999 SSA administrative decision shows that 
pursuant to an application filed on August 10, 1998, the 
veteran was found disabled under SSA regulations from August 
3, 1998.

The 30 percent evaluation in effect for service-connected 
generalized anxiety disorder with features of PTSD prior to 
August 10, 1998, was confirmed and continued.  The issue of 
on appeal restated as entitlement to a disability evaluation 
greater than 30 percent to include a 100 percent evaluation 
for service-connected generalized anxiety disorder with 
features of PTSD disorder prior to August 10, 1998 remains on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Generalized anxiety disorder with features of PTSD has 
been productive of a demonstrable inability to obtain or 
retain employment since August 4, 1998.

2.  The veteran reported last working on a fulltime basis on 
August 3, 1998.

3.  From January 26, 1989 to August 3, 1998, the veteran's 
service-connected psychiatric disorder is manifested by 
persistent episodes of severe incapacitating floating anxiety 
with tendency to become violent and explosive, nightmares, 
irritability, referential ideas, distrustful, and lack of 
control which more nearly approximate the criteria for severe 
social and industrial impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
generalized anxiety disorder with features of PTSD 
retroactive to August 4, 1998, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996). 


2.  The criteria for an increased evaluation of 70 percent 
for generalized anxiety disorder with features of PTSD have 
been met from January 26, 1989 to August 3, 1998.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a January 3, 1989 decision the Board denied entitlement to 
a disability evaluation greater than 30 percent for service-
connected generalized anxiety disorder with features of PTSD.

On January 26, 1989 the veteran filed a reopen claim of 
entitlement to an increased evaluation for service-connected 
psychiatric disability.  

Later in 1989, the RO received a VA Medical Record Report 
from a VA Medical Center (VAMC) wherein the veteran had been 
hospitalized from August 1989 to September 1989.  The report 
noted that he was admitted complaining of uncontrollable and 
aggressive behavior at home and nightmares.  He was admitted 
to prevent harm to himself and others.  

Upon admission, the veteran had good hygiene.  His voice was 
aggressive and restless.  He had good eye contact.  He was 
hyperactive.  His thought production was coherent and 
presented accelerated and pressured speech.  He had a 
disgusted facial expression, delusions of persecution, and 
ideas to harm others without actual plans.  His affect was 
anxious, hostile, and irritable.  He was oriented to time, 
place, and person.  His cognitive functions were preserved.  
He had very poor insight and judgment.

The veteran was initially admitted to the psychiatric 
intensive care unit.  When he no longer constituted a danger 
to himself or others, he was transferred to another ward in 
the hospital where he behaved acceptably.  It was noted in 
the report that he was severely disabled, but that he was 
working and it was felt that a trial should be given to 
continue his work as he said working was his therapy. 

At the time of discharge, the veteran was in full contact 
with reality, not suicidal or homicidal, and did not 
constitute a danger to himself or others.  The diagnosis was 
schizophrenia, chronic, undifferentiated type.

In October 1989, the veteran was given a VA psychiatric 
examination.  The examiner noted that he was very verborrheic 
and monotonous.  He was in good contact with reality.  He was 
coherent and relevant.  There were many referential and 
persecutory ideations manifested.  Floating anxiety 
predominated.  

The veteran was oriented and there was no evidence of 
perceptive disorders.  He was not actively hallucinating and 
there was no looseness of associations.  Memory was 
preserved, retention recall was good, and basically the 
floating anxiety with a tendency to become violent and 
explosive was most dominant.  His judgment was not impaired.  
The diagnosis was generalized anxiety disorder.  The highest 
level of adaptive functions in the past year was poor.

In a February 1990 psychological assessment the veteran's 
responses on the Minnesota Multiphasic Personality Inventory 
were noted by a clinical psychologist as a 'cry for help' 
and/or an over elaboration of psychological symptoms." 

Given the conflicting diagnoses noted in the record, the RO 
sought clarification from the Chief, VA Psychiatry Service.  
In April 1990, a memorandum from the Chief, Psychiatry 
Service, provided that there was no sufficient evidence to 
support the diagnosis of schizophrenia, chronic, 
undifferentiated type that was rendered in the VAMC discharge 
summary.  

Specifically, it was noted in the memorandum that the 
delusions of persecution mentioned in the summary were not 
clearly defined in the record and that other essential 
features of clinical criteria for schizophrenia were lacking.  
Accordingly, the opinion was that this was a case of a severe 
incapacitating chronic anxiety disorder.

The RO continued a rating of 30 percent in May 1990.  Another 
discharge summary from the VAMC for the period from December 
1989 to January 1990 was received by the RO shortly before 
its May 1990 decision but apparently not considered in 
rendering that decision.  The findings were similar to those 
for the previous hospitalization.  In addition, it was noted 
that at the time of discharge the veteran was unemployable 
and that he could not hope again for employment at that time.  
The diagnosis was schizophrenia, chronic, undifferentiated 
type.  

After obtaining VA outpatient treatment records, the RO, in 
another rating decision later in May 1990, granted temporary 
total ratings under 38 C.F.R. § 4.29 for the two periods of 
hospitalization from August 1989 to September 1989 and from 
December 1989 to January 1990 and confirmed and continued the 
30 percent rating for the service-connected generalized 
anxiety disorder with PTSD features.

The veteran disagreed with the assignment of the 30 percent 
rating in May 1990, a statement of the case was issued in 
July 1990, and the veteran filed a substantive appeal in 
August 1990.  

In January 1991, the veteran submitted copies of VA 
outpatient records and stated that his service-connected 
psychiatric disorder was much worse and that he was 
experiencing difficulty at home and at his place of 
employment. 

A personal hearing was held in March 1991 before a VA hearing 
officer.  A copy of the hearing transcript is on file.  

A VAMC discharge summary from the period March 1991 to April 
1991 showed the veteran was admitted to the hospital due to 
irritability, hostility, and fear of losing control.  

On admission he was anxious, apprehensive, relevant, 
coherent, logical, agitated, and restless.  He had no 
delusions and no ideas of reference.  Also noted were poor 
impulse control, insomnia, and poor interpersonal 
relationships with peers at work.  There were no "self-
harm" ideas, no homicidal ideas.  His affect was anxious, 
mood irritable.  The veteran was treated with several 
medications.  

He appeared drowsy and a bottle of Xanax was found in his 
belongings.  It was noted that he was taking it without 
prescription.  The Xanax was taken away and other medications 
continued but the drowsiness persisted and the dosage was 
reduced.  The veteran improved and was discharged.  The 
diagnoses were major depression with psychotic features, 
PTSD, and ruled-out benzodiazepine dependence.

In April 1991, the veteran was given a VA psychiatric 
examination.  The examiner noted that, as soon as the veteran 
entered the office, he was very verborrheic, expressing that 
he had much difficulty with his supervisor and people at work 
and insisting that he could not work.  

He was quite coherent and relevant, but monotonous, very 
verborrheic, and expressing many referential ideas.  He 
seemed aggressive underneath, guilty, with much difficulty 
controlling his aggressive drive. No real delusional material 
was elicited and there was no evidence of being actively 
hallucinating. 

The examiner noted that he seemed to be somewhat under the 
effect of medication. He was oriented; memory was preserved. 
His concentration was diminished; memory was fair; and 
judgment was fair.  He was able to differentiate between 
right and wrong.  The diagnosis was generalized anxiety 
disorder.




In July 1991, the VA hearing officer granted a temporary 
total rating for the period of hospitalization from March 
1991 to April 1991 and confirmed and continued the 30 percent 
disability rating for the service-connected psychiatric 
disability.  The hearing officer's decision was implemented 
in a rating decision in September 1991. 

A July 1992 VA psychiatric examination report shows the 
examiner noted that the veteran complained of his intense 
experience in the war in Vietnam where he was for 403 days in 
the mountains.  He reported that he had requested to be out 
of work due to his episodes of homicidal desire and behavior.  
He reported that he suffered from poor sleep, weight loss, 
irritability, and nightmares.  

He complained of constant recall of Vietnam memories, 
screaming at night, disruption of his family life, and 
tension.  He reported an inability to follow directions to 
take medications as prescribed and stated that at times he 
takes more than the prescribed dosage of medication. 

The examiner recorded it had been noted in other medical 
reports that it was doubtful the veteran was taking all the 
medication as prescribed due to the intensity of his 
symptomatology.  The veteran reported having told another VA 
psychiatrist of his desire to kill his supervisor on various 
occasions.  He complained of poor memory and loss of control.  

He also reported that he could not drive and had been ordered 
by his supervisor not to drive the company truck due to his 
forgetfulness.  He also complained of impotence and reported 
that his condition had deteriorated.  The examiner observed, 
on the previous hospital note, it was evident that the 
veteran was making a pressure to be declared unable to work 
on the [hospital] summaries.  He reported that at times he is 
belligerent and threatening his wife. 


Objective findings on examination included that the veteran 
was clean, adequately dressed and groomed, alert, and 
oriented in all three spheres.  The examiner noted that the 
veteran stated that he did not know the date or his age but 
that he was able to recall immediately all the incidents 
related to his Vietnam experience and complaints.  Mood was 
extremely anxious; affect, restricted.  Attention was good; 
concentration, good.  Speech was clear, coherent, and loud.  

The examiner noted, "He puts great effort in presenting a 
sick and disabling picture of himself."  He was not 
hallucinating, suicidal, or homicidal.  He exhibited fair 
impulse control.  The diagnosis was generalized anxiety 
disorder with PTSD features.  The examiner noted that the 
veteran's current and past Global Assessment of Functioning 
(GAF) score was 70.

In addition, the claims file contains numerous outpatient 
treatment reports from late 1980's to the early 1990's most 
of which summarize the veteran's own complaints about his 
anger towards supervisors at work and his irritability with 
his family members at home but at least one of which contains 
a doctor's opinion that the veteran is not able to cope with 
job demands and stress.  

The veteran has submitted memoranda from his employers which 
show that some restrictions on driving official vehicles and 
climbing were imposed on him as a result of his use of 
prescription medications for the treatment of his illness.  

In an April 1995 VA psychiatric examination report, the 
examiner noted that it was difficult to comply with the 
Board's request that the veteran be examined by a VA 
psychiatrist who had not yet examined the veteran because all 
the VA psychiatrists in the Compensation and Pension Unit had 
already evaluated the veteran. 

Accordingly, the Chief of the C&P Unit assigned the case to a 
psychiatrist who had already examined the veteran.  A June 
1995 Psychological Testing Report reflected that the 
veteran's rapport was adequate; anxiety, moderate to severe.  
He was occasionally distracted from tasks but there were no 
physical limitations.  The examiner also noted that there was 
no evidence of a perceptual or thought disorder.  

The testing results showed the veteran's intellect in low 
levels of the dull-normal range.  Some of his responses were 
very odd and illogical, but others were of good quality.  An 
inconsistent performance on the test was the main result.  
The examiner noted that the inconsistencies in responses 
raised serious doubts about the validity of the testing 
results.  The overall test data supported a fair contact with 
reality and average memory.  Judgment appeared to be poor 
but, again, rather ambivalent.  

Personality test responses also followed the veteran's 
typical style of inconsistencies and ambiguities.  He showed 
a marked tendency to exaggerate symptoms, assuming a "cry 
for help" attitude.  He identified himself as an abused and 
discriminated veteran who needed help and felt constantly 
anxious and occasionally depressed.  The examiner concluded 
that the overall picture rendered by the veteran was rather 
ambiguous and that few diagnostic conclusions could be 
derived from his protocol.  Nevertheless, the examiner 
thought that the veteran presented principally as a case of 
anxiety disorder.

The July 1995 social and industrial survey was performed by a 
VA social worker who interviewed the veteran, his wife, two 
neighbors and his supervisor.  It was noted that the veteran 
lived in a middle class neighborhood and his house was in 
good condition on the outside and on the inside.  It was 
clean and adequately furnished.  He was working and not at 
home on the day the social worker went to his home and so he 
was interviewed later by appointment which he came to on time 
dressed in sport pants, tee shirt, and sandals.  He was 
unshaven but clean. He stated as his minor complaint having 
nightmares almost every night. 

In his dreams he reenacted the events that happened while he 
was in Vietnam. Frequently, he waked up screaming after these 
nightmares.  The veteran also complained of feeling 
forgetful.  He described his interpersonal relationship with 
his wife and children as somewhat impaired as he tended to 
have frequent arguments with them and at times he used 
abusive language when he argued with them.

His relationship with his fellow workers was described as 
satisfactory with the exception of one with whom he reported 
having a poor relationship.  According to the veteran, this 
person did not perform his duties as expected, doing a sloppy 
job and not completing his tour of duty.  These actions 
affected the veteran because they do teamwork.  The veteran 
reported that he does not socialize with his neighbors.  He 
stated that he takes care of home tasks such as mowing the 
lawn, fixing things at home, and painting the house.

The veteran's wife reported that he gets upset over any kind 
of minor incidents.  She stated that he tends to be a 
perfectionist and gets angry when he sees dirty dishes in the 
kitchen area or when the house needs to be cleaned.  Before 
when this happened, he used obscene language but now he only 
spoke in a loud tone of voice.  The veteran's wife stated 
that this change in behavior happened after he became an 
active member of his church.  It was reported that, although 
he does not socialize with his neighbors, he goes out with 
his family to places such as the beach.  The veteran's wife 
stated that he takes care of some home chores and expects 
other family members to do theirs.

The veteran's supervisor reported that his performance at 
work was satisfactory.  He performed well at the technical 
level and liked to be involved in administrative tasks.  
According to the supervisor, the veteran did very good 
written reports and was always prompt to cooperate with him 
in other administrative tasks.  His assistance and 
punctuality to work was adequate.  Most of the time he took 
off from work was to keep medical appointments.  His 
relationship with his coworkers was rated as adequate.

A July 1995 VA psychiatric examination report shows the 
examiners were able to review the psychological testing 
results and the social and industrial survey report.  The 
examiners noted that the veteran continued working at a 
telephone company and that he insisted that he wanted to stop 
working, that he already had been working for 20 years and 
that he planned to retire in December 1995.  The examiners 
noted that he insisted, as he had done previously during 
hospitalizations and when previously examined, that he is 
unable to continue working any longer. 

The examiners noted that this assertion was somewhat 
contradicted by the information given by the veteran's 
present supervisor in terms of his work performance and his 
relationship with fellow workers.  The examiners also 
observed that the veteran knew that the social worker 
interviewed his supervisor and he was quick to verify that 
this was not the same supervisor he had in the past with whom 
he had multiple problems and, as he stated on numerous 
occasions, whom he often felt like killing.  

The examiners reported that the veteran alleged having 
difficulties with a fellow worker who is apparently very 
rough with everybody and that he is the kind of person who 
does not tolerate this kind of behavior which he calls 
abusive and so the veteran has threatened this man with 
cutting his head off.  

The veteran stated that because he is a Christian and his 
present supervisor is a Christian, they have been able to 
handle the situation up to the present but that he cannot 
guarantee that something bad is not going to happen in the 
near future.  The veteran also described a stressful 
situation he had recently experienced with regard to his 
daughter. He stated that every time he is under such stress, 
he has nightmares about his Vietnam experiences.

The examiners noted that the veteran appeared to be a rather 
anxious person with very poor frustration tolerance.  They 
reported that he is the kind of individual who does not take 
anything from anybody and he tends to react rather 
impulsively and rather dramatically and violently, and this 
was why he has had difficulty with other people and within 
his family as well.

On mental status examination, the examiners noted that the 
veteran came to the interview unshaved and rather careless in 
his personal appearance.  He was well aware of the interview 
situation and, although he was quite verborrheic, he was 
organized in his thoughts and his responses were relevant and 
coherent.  The content of his speech dealt with a 
multiplicity of things but most of all his lack of internal 
control.  

It was noted that the veteran seemed to lose his temper quite 
easily and despite the fact that he has used his Christian 
beliefs as a way of controlling himself there are times when 
he feels like reacting and giving in to these impulses and 
being physically violent.  The examiners noted that this had 
happened in the past and that most of the time he ended up in 
the hospital.  The examiners noted that he was not 
delusional, although he was somewhat referential and 
distrustful of other people.  He was not overtly depressed or 
suicidal.  He described recurrent nightmares about war 
experiences including one experience in particular.  No 
dissociative episodes were described.  

The veteran seemed to be quite dependent on tranquilizers at 
times but did not take the antipsychotic medications as 
prescribed or regularly because he alleged that those 
medications were "bombs" and that he also had problems 
sexually because of those medications.  His affect was fairly 
adequate.  His mood was hyperactive.  He was oriented in 
person, place, and time.  Memory was well preserved for all 
events. Intellectual capacities were maintained.  Judgment 
was fair; insight, superficial.  The diagnosis was anxiety 
disorder with some PTSD features and rule out benzodiazepine 
dependence.  GAF score was 70.

A personal hearing was held before a VA hearing officer in 
September 1996 at which the veteran and a private 
psychiatrist, Dr. JAJ-O (initials), testified.  The 
psychiatrist stated that he had more than 30 years experience 
as a doctor and that he had testified at hearing before the 
SSA and in the federal and state courts.  He also stated that 
he was under contract with VA in the fee-basis program.  

Dr. JAJ-O stated that he had reviewed the veteran's claims 
file on the day of the hearing.  He stated that, in his 
opinion, the veteran has been suffering from PTSD since his 
return from Vietnam and that the only reason he was given the 
diagnosis of anxiety disorder was because the PTSD diagnosis 
did not exist in 1971 when the veteran's psychiatric disorder 
was first diagnosed. 

Dr. JAJ-O also stated that in his opinion, although the 
veteran has worked for years for the telephone company, he 
only worked because he had to in order to support his family 
and that he "should not be working.  It's a hazard for him 
to be working."  Dr. JAJ-O further opined that the veteran 
had kept on working over the years despite how sick he was 
but that he was a hazard to himself and others in the 
workplace because someday he may lose control.  The doctor 
also clarified that it was not his opinion that the veteran 
"can't" work but that he "should not" work.  The doctor 
stated that his opinions were based on an interview or 
examination of the veteran and on his review of the medical 
evidence in the claims file.  

In November 1996, the veteran submitted numerous documents 
from his place of employment (which documents the Board had 
translated from Spanish to English and those translations are 
in the claims file) depicting the amount of time he had lost 
from work over the years due to illness and reflecting that 
he had been reprimanded by his employer for his frequent 
absences from work over the years.

In January 1997, the veteran underwent a VA psychiatric 
examination by a board of three psychiatrists.  The examiners 
noted that the veteran was dressed casually and that his 
conversation was rather monotonous.  They stated that he was 
practically threatening all the time with a strong 
manipulative attitude but that he was coherent and relevant.  
It was observed that he did not mention any specific problem 
that he had while he was in service in Vietnam and the 
content of his complaints was about a problem he was having 
with his daughter.  

There was no delusional material and no perceptive disorder 
detected.  The veteran was well oriented in all three 
spheres.  His memories were preserved.  Retention, recall, 
intellect, and the whole sensorium were clear.  His judgment 
was preserved and he differentiated well between right and 
wrong.  The examiners diagnosed generalized anxiety disorder; 
substance use disorder, Benzodiazepine dependency; and a 
strong antisocial personality.  GAF score was 75.

A June 1998 VA outpatient treatment record shows stressful 
situations could precipitate a crisis due to his psychiatric 
condition.  

A February 1998 VA outpatient treatment record shows 
treatment for symptoms of severe stress.  Affect was anxious.  

An August 20, 1998 outpatient VA psychiatric record shows 
treatment for exacerbation of PTSD symptoms with depression.  
GAF was 40.  

An August 31, 1998 private psychiatric report shows the 
veteran's affect was inappropriate, anxious, hostile and 
almost nearly aggressive.  

A November 1998 employment statement shows the veteran 
reported last working on a fulltime basis on August 3, 1989 
due to service-connected psychiatric disorder.  He noted 
working on a full time basis for the telephone company, 40 
hours per week, from July 1975 to August 1998. 

A July 1999 SSA administrative decision shows the veteran was 
considered disabled effective from August 3, 1998.  


Criteria

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2002).

The criteria for rating mental disorders were amended 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and new criteria, as appropriate, to 
determine which version is more favorable to him.

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

In this case, the veteran's service-connected generalized 
anxiety disorder with PTSD features is rated under the 
criteria in the VA Schedule for Rating Disabilities for 
generalized anxiety disorder.  Compare 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996), with 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996), to be codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1997).  


Under the criteria for rating a generalized anxiety disorder 
prior to the revisions made to these criteria in November 
1996, a 30 percent rating was assigned for "definite" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people when the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce "definite" industrial impairment.  

A "considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people 
when reliability , flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial 
impairment warranted a 50 percent evaluation. 

A 70 percent rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment. 

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. § 
4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).





In addition, prior to the revisions in the criteria governing 
the evaluation of mental disabilities, VA regulations 
provided that, where the only compensable service-connected 
disability was a mental disorder that warranted a 70 percent 
rating under the rating criteria, a 100 percent schedular 
rating was to be assigned if the mental disorder precluded 
the veteran from securing or following a substantially 
gainful occupation. 38 C.F.R. § 4.16(c) (1996).  

Subsection (c) has been removed from the rating schedule.  
Therefore, under the present criteria, a claim for individual 
unemployability for compensation purposes where the only 
service-connected disability is a service-connected mental 
disorder is considered under the same criteria as is used for 
all other service-connected disorders. 38 C.F.R. § 4.16(a), 
(b) (1997).

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (CAVC) stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  

The CAVC remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  

In the wake of Hood, the VA General Counsel issued a 
precedent opinion concluding that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).


In Massey v. Brown, the CAVC observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  

Therefore, the CAVC held that the Board's conclusions 
regarding a claimant's degree of impairment "must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of 'because I say so.'"  Massey, 7 Vet. App. 
at 207, citing Hood v. Brown, 4 Vet. App. 301 303 (1993).  

The purpose in amending or revising the rating criteria for 
mental disorders "was to remove terminology in former 38 
C.F.R. § 4.132, which was considered non-specific and subject 
to differing interpretations, and to provide objective 
criteria for determining entitlement to the various 
percentage ratings for mental disorders." VAOPGCPREC 11-97, 
citing 60 Fed. Reg. 54,825, 54,829 (1995).  

The revised criteria provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The next higher or 70 percent rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships. 

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of from 61 
to 70 is indicative of "some mild symptoms," or "some 
difficulty in social, occupational, or school functioning," 
but "generally functioning pretty well, [and] has some 
meaningful interpersonal relationships."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995).  A GAF score of 31 to 
40 indicates some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
such as being unable to work.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law. 

A March 2002 supplemental statement of the case (SSOC) shows 
the RO considered VCAA with respect to the issue on appeal.  

The veteran was advised of evidence he could submit himself 
or to sufficiently identify evidence and if private in nature 
to complete authorization or medical releases so that VA 
could obtain the evidence for him.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Increased rating for generalized anxiety disorder with 
features of PTSD

Prior to August 10, 1998

During the development of this appeal, the RO in February 
2001 granted a 100 percent schedular evaluation for service-
connected generalized anxiety disorder with features of PTSD 
effective August 10, 1998 the date he was noted to have filed 
a claim for SSA disability benefits.  

A favorable July 1999 SSA administrative decision shows that 
pursuant to an application filed on August 10, 1998, the 
veteran was found disabled under SSA regulations from August 
3, 1998.

A VA employment statement from the veteran shows that he last 
worked on a fulltime basis on August 3, 1998.  He noted that 
he was no longer able to work due to his service-connected 
psychiatric disability.  

The 30 percent evaluation in effect for service-connected 
generalized anxiety disorder with features of PTSD prior to 
August 10, 1998, was confirmed and continued.  

Importantly, the Board recognizes that the medical reports in 
this case acquired since the Board's previous decision in 
January 1998 suggested conflicting evidence as to the 
diagnosis of the veteran's psychiatric disorder and much 
conflicting evidence about the degree of impairment in 
functioning resulting from the veteran's service-connected 
psychiatric disability.  

An April 1990 opinion of the VA Chief of Psychiatry Service 
reconciled the conflicting diagnoses above by concluding that 
the diagnosis of schizophrenia was not warranted and that the 
veteran had a severe incapacitating chronic anxiety disorder.

A comprehensive review of the evidence demonstrates that from 
January 26, 1989, the date the veteran filed a reopened claim 
for an increased rating for psychiatric disability to August 
3, 1998, the date he last worked on a fulltime basis, his 
service-connected psychiatric disorder was generally 
manifested by persistent episodes of severely incapacitating 
floating anxiety with tendency to become violent and 
explosive, nightmares, irritability, referential ideas, 
distrust of other people, and lack of control.  Also, there 
is evidence of impaired relationship with his wife due to 
frequent argument.  He did not actively socialize with others 
outside his family.  

Significantly, there is evidence of treatment for loss of 
emotional control and desire to kill his supervisor at work.  
He complained often about management at work but continued to 
work despite difficulty in adapting to stressful 
circumstances including work which he was able to retain at 
the same place of employment for over 20 years.  He submitted 
numerous documents from his place of employment depicting the 
amount of time he had lost from work over the years due to 
illness and reflecting that he had been reprimanded by his 
employer for his frequent absences from work over the years.  

The record contains a private medical opinion from Dr. JAJ-O, 
a psychiatrist and a copy of his curriculum vitae.  He stated 
that he had more than 30 years experience as a doctor and 
that he had testified at a hearing before the SSA and in the 
federal and state courts.  He also stated that he was under 
contract with VA in the fee-basis program.  

Dr. JAJ-O stated that he had reviewed the veteran's claims 
file.  He opined, that although the veteran had worked for 
years for the telephone company, he worked only because he 
had to in order to support his family and that he "should 
not be working.  It's a hazard for him to be working."  Dr. 
JAJ-O further opined that he had kept on working over the 
years despite how sick he was, and that he was a hazard to 
himself and others in the workplace because someday he may 
lose control.  The doctor also clarified that it was not his 
opinion that the veteran "can't" work but that he "should 
not" work.  



The Board recognizes that VA examination reports of record 
during this period note high GAF scores reflective of mild 
symptoms.  The high GAF scores appear inconsistent with the 
recognized manifestations associated with service-connected 
psychiatric disability especially during exacerbations as 
well as the private medical opinion noted above.  

Significantly, the record shows a low GAF score of 40 during 
exacerbation of psychiatric symptoms similar to those noted 
between January 26, 1989 and August 3, 1998.  Such 
psychiatric symptoms are noted to be reflective of major 
impairment.  A longitudinal review of the evidence 
demonstrates that despite the fact that the veteran was 
employed full time during the above period, his psychiatric 
disability was reflective of severe impairment.  

In view of the foregoing, the Board concludes that from 
January 26, 1989 to August 3, 1998, the ongoing and 
persistent nature of symptoms associated with service-
connected generalized anxiety disorder with features of PTSD 
more nearly approximate the criteria for severe social and 
industrial impairment warranting a 70 percent evaluation 
under the more favorable criteria in effect prior to November 
7, 1996.  The total rating of 100 percent is not warranted 
under either the old or new criteria as the veteran was 
employed.

Additionally, the Board notes in view of the relative 
equipoise nature of the evidence discussed above, including 
the fact that the veteran reported last working on a full 
time basis on August 3, 1998, the evidence first demonstrates 
an inability to obtain and retain employment solely due to 
service-connected psychiatric disability from August 4, 1998 
and thereafter.  The Board notes that for approximately 20 
years prior to August 4, 1989, the veteran was shown to have 
worked continuously for the telephone company.  Prior to 
August 4, 1998 the criteria for a 100 percent evaluation were 
not met under either the old or new criteria.



Extraschedular Consideration

In this case the Board has granted an increased evaluation of 
70 percent for service-connected psychiatric disability from 
January 26, 1989 to August 3, 1998.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
did not specifically discuss assignment of an extraschedular 
evaluation for the rating period of time under discussion.

Nonetheless, the veteran and his representative have had the 
opportunity to argue and present evidence for consideration 
of an extraschedular evaluation, a benefit implied in such 
arguments and ultimately a part of the ultimate benefits 
potentially obtainable in the current appeal.  

The Board perceives no prejudice to the veteran in discussing 
this phase of benefits available to the veteran even though 
the RO did not specifically discuss them initially.  
VAOPGCPREC 06-96; Bernard v. Brown, 4Vet. App. 384 (1993).


The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the psychiatric disability presented in this claim, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional in nature.  The veteran's psychiatric 
disability, during the rating period under discussion, was 
never shown to require frequent inpatient care, nor to result 
in marked interference with employment as to render 
impractical the application of the regular schedular 
standards.

The regular schedular standards as applied to the veteran's 
case adequately compensates him for the demonstrated level of 
impairment produced by service-connected psychiatric 
disability during the rating period under discussion.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to a 100 percent schedular evaluation for 
generalized anxiety disorder with features of PTSD is granted 
effective from August 4, 1998, subject to the regulations 
governing the payment of monetary benefits. 

Entitlement to a 70 percent evaluation for generalized 
anxiety disorder with features of PTSD is granted effective 
from January 26, 1989 to August 3, 1998, subject to the 
regulations governing the payment of monetary benefits. 



	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

